           Case 1:19-mc-00145-TSC Document 356-1 Filed 12/10/20 Page 1 of 2

                     SUPPLEMENTAL DECLARATION OF CRAIG W. STEVENS, Ph.D.
                IN RESPONSE TO THE FOURTH DECLARATION OF JOSEPH F. ANTOGNINI
I, Craig W. Stevens, Ph.D., do hereby affirm and attest under penalty of perjury:
1.     I am a full-time faculty member in the department of Pharmacology and Physiology at the College
of Osteopathic Medicine, a unit of Oklahoma State University, Center for Health Sciences campus in
Tulsa, Oklahoma. Other experiences and training that qualify me as a Pharmacology Expert were
elaborated in my original Declaration.
2.      I have been retained by counsel for Dustin Higgs. Counsel have asked me to provide a response
to the Fourth Supplemental Declaration of Joseph F. Antognini.
3.     On pp. 17 Dr. Antognini expounds on the classification of barbiturates “is not absolute, and
depends in large part on the dose of the drug and the route of administration (oral versus intravenous).”
He is correct that if two drugs are compared with two different routes then the classification doesn’t
make sense. He uses the example of an oral barbiturate and an IV barbiturate. But any drugs for lethal
execution will be given by the IV route so his testimony on oral route of administration is not germane
and rather distracting to the issue at hand.
4.      When thiopental and pentobarbital are given by the same route, thiopental will always have a
faster onset time and shorter duration than pentobarbital because the lipid solubility of thiopental is
greater than the lipid solubility of pentobarbital. The lipid solubility of a drug is correlated to the entry
of the drug into the brain and the exit of the drug from the brain. So the same property of the drug (lipid
solubility) determines both the onset of action and the duration of action. I made this clear in my original
declaration stating “The classification[s] refer to the time of onset and duration of the drug effects” (pp.
6) The classification is based on the physicochemical nature of the barbiturate drugs, which has not
changed and is found in a number of textbooks and scientific publications. It is not germane to the
argument should a particular textbook include or not include a table showing the classification of
barbiturates. Likewise content written by this author for a general introductory textbook in
Pharmacology is not comparable to expert testimony in a lethal execution case.
5.      Lipid solubility is a measure of the ability of the drug to leave the bloodstream and enter the
brain. It is measured by placing a known quantity of a drug in a vessel containing both oil and water and
quantifying how much of the drug ends up in the oil and how much in the water. Highly lipid soluble
drugs are therefore also highly hydrophobic drugs with low water solubility. For example, only 96 mg of
thiopental can be dissolved in one liter of water whereas 679 mg of pentobarbital can be dissolved in
one liter of water (from the PubChem database at pubchem.ncbi.nlm.nih.gov).
6.      Throughout Dr. Antognini’s declaration he consistently misunderstands that the classification of
ultra-short acting also means quicker onset time as well as duration of action. Dr. Antognini spends
considerable efforts to argue that thiopental in some repeated administration studies can be a longer
duration of action and therefore does not have an ultra-short duration of action. Duration of action
considerations are not germane to the issue of lethal injection protocols; the only important
pharmacology factor is how quickly the barbiturate acts so that the inmate is quickly brought into a state
of general anesthesia.



                                                  Exh. A
           Case 1:19-mc-00145-TSC Document 356-1 Filed 12/10/20 Page 2 of 2

7.      The only data that Dr. Antognini brings to bear on his arguments concerning the barbiturate’s
time of onset is with regards to two studies of euthanasia in horses using pentobarbital (Aleman et al.
2015, Buhl et al. 2013). While these studies show that pentobarbital acts rather quickly in horses, there
is no comparison with thiopental to that it acts even quicker. Besides, onset of action in horses even if
limited to one drug has little bearing to onset of action in humans given the differences in important
circulatory parameters such as the 10 times greater cardiac output in horse compared to humans. There
are no studies that show horses are a good model for the human condition with regards to
pharmacokinetics and drug entry into the brain.
6.      Exhibit B in Dr. Antognini’s Fourth Supplemental Declaration contains a Table entitled “Table
showing typical onset times and durations of action for thiopental (intravenous) and pentobarbital (oral
and intravenous).” As mentioned above, the information on oral pentobarbital is extraneous and
irrelevant. Dr. Antognini manufactured this Table, and has added two unique columns with the headings
“TYPICAL ONSET (Execution dose)” and “TYPICAL DURATION (Execution dose).” Dr. Antognini does not
explain how he obtained the values entered in these two columns for thiopental and pentobarbital. For
thiopental onset time he repeats the same 10-40 sec that he entered under ONSET TIME (Clinical dose).
As the execution is many times greater than the clinical dose, this directly contradicts his own testimony
that greater doses of barbiturates leads to faster onset time. For pentobarbital, he uses data from
Dundee (1957) to posit that the onset time for an execution dose is 20-30 sec. This range is misleading
as Dundee reports (table 1 in the paper) that at room temperature (72-74 F), pentobarbital had an
average onset time of 33.3 sec and only at the hot temperature of 84-90 F did pentobarbital have an
onset time of 21.3 sec. Most telling, as I note above, thiopental will always have a faster onset time than
pentobarbital as Dundee shows in Table 1 and further states “At any given temperature it also reveals a
more rapid onset of anesthesia with thiopentone [thiopental] than with pentobarbitone [pentobarbital],
which is significantly significant.” Dr. Antognini fails to mention this significant finding from the Dundee
paper.
7.       In conclusion, Dr. Antognini avoids the basic pharmacology knowledge that leads to the standard
classification of thiopental as ultra-fast acting and pentobarbital as fast-acting (i.e. differences in their
lipid solubility). Dr. Antognini attempts to assert that at high execution doses these differences between
thiopental and pentobarbital are irrelevant; this is incorrect as no matter what the dose, thiopental will
act quicker than pentobarbital due to the differing chemical nature of the two drugs.


I hereby certify that the facts set forth above are true and correct to the best of my personal knowledge,
information, and belief, subject to the penalty of perjury.


_____________________________                          December 9, 2020
                                                      _____________________
Craig W. Stevens, Ph.D.                               Date




                                                  Exh. A
